Citation Nr: 1223656	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  05-23 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for myofascial pain of the right shoulder girdle muscles.

2.  Entitlement to an evaluation in excess of 10 percent for hypertension with erectile dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Finn, Counsel

INTRODUCTION

The Veteran had active military service from August 1978 to November 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal of October 2004, July 2007, and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Acting Veterans Law Judge at an October 2009 hearing conducted at the RO.  A transcript of the hearing is of record.

In April 2011, the Board denied a claim to reopen service connection for migraine headaches and remanded the above issues for further development.  The Board also dismissed the issue of entitlement to an evaluation in excess of 20 percent for residuals of recurrent ganglion cyst, tendonitis and neurolysis of the right radial nerve as it was withdrawn by the Veteran.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to an evaluation in excess of 20 percent for myofascial pain of the right shoulder girdle muscles is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The evidence does not show diastolic blood pressure reading predominantly 110 millimeters (mm) or more or diastolic readings of 200 mm or more.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for hypertension have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code (DC) 7101 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Veteran submitted a VCAA notice response prior to the initial adjudication of his hypertension claim in an April 2007 rating decision.  An additional VCAA letter was sent in April 2011.  The VCAA letters indicated the types of evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain both his private and VA medical treatment records.  The Veteran was also provided notice of the type of evidence necessary to establish a disability rating and an effective date for the disability on appeal.  Dingess v. Nicholson, 19 Vet. App. at 490-491. 

The Veteran was afforded a VA examination in March 2008 and May 2011. These examinations were thorough and adequate for the purposes of deciding this claim.

The reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination, and rendered an appropriate diagnosis and opinion consistent with the evidence of record.  Neither the Veteran nor his representative has raised questions about the adequacy of these examinations.

Further, the Veteran testified at a Board hearing that focused on the elements necessary to substantiate his claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2011) and that the Board can adjudicate the claim based on the current record.  

All relevant evidence necessary for an equitable resolution of the issue on appeal have been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, private medical records, VA medical records, VA examination reports, and statements from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.


II.  Increased Rating for Hypertension

The Veteran's hypertension is currently rated as 10 percent disabling under Diagnostic Code 7101, hypertensive vascular disease.  38 C.F.R. § 4.104.

Under Diagnostic Code 7101, a 10 percent evaluation is warranted for hypertensive vascular disease (essential arterial hypertension) where the diastolic pressure (the lower number in a blood pressure reading) is predominantly 100 mm or more or when systolic pressure (the higher number) is predominantly 160 mm or more; a minimum 10 percent evaluation is also assigned when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100 mm or more.  A 20 percent evaluation requires diastolic pressure predominantly 110 mm or more or systolic pressure predominantly 200 mm or more.  Id.

For VA rating purposes, hypertension means that the diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  Id. at Note (1).

VA treatment reports showed blood pressure of 117/81 in May 2006; 139/86 in July 2006, and 115/78 in October 2006.  A January 2007 VA treatment record reflects a blood pressure reading of 146/87 rechecked at 130/88.

The April 2007 VA examination showed blood pressure readings of 140/89; 143/97; and 131/85.  The last home blood pressure check was 131/85.  The examiner diagnosed the Veteran with hypertension.  The Veteran was on Verapamil and hydrochlorothiazide with triamterene to help control his blood pressure.  His blood pressure readings were 136/94 in May 2007 and 133/82 in June 2007.

In a June 2007 written statement, the Veteran stated that he had headaches due to his blood pressure running high and/or low and that it was more difficult to control.  He also reported tiredness and lack of energy.  The Veteran also complained of erectile dysfunction secondary to his hypertension medication.  (See May 2007 Written Statement).

A September 2007 VA treatment record noted a blood pressure reading of 147/96.  A January 2008 VA treatment record showed 140/90 and 136/90.  A March 2008 VA treatment record showed blood pressure reading of 164/118 rechecked at 156/106.

The Veteran underwent a VA examination in March 2008.  The Veteran reported that he was diagnosed with hypertension in 1983 and was prescribed medication. The Veteran denied any effects and sexual dysfunction. Upon physical examination, the blood pressures were 163/98; 151/99, and 147/101.

An April 2008 VA treatment record reflects blood pressure readings of 134/88, 134/94, and 140/90.  A May 2008 VA treatment showed a blood pressure reading of 141/103.  An August 2008 record noted 146/91.  VA treatment records showed readings of 156/94; 127/79 in February 2009; 141/96 in March 2009; 138/79 in May 2009; 127/79 in July 2009; 138/79 and 127/79 in October 2009; and 141/82 and 122/89 in November 2009.

In October 2009, the Veteran testified that he checked his blood pressure daily and he takes medication 3 times daily.  He stated that he restricts his diet and exercises.   (See October 2009 Hearing Transcript pp. 9-11).

A January 2010 VA treatment record showed 139/87, 148/78, 140/83 (repeat 138/89) in April 2010, 148/95 in February 2010, 148/78 in March 2010, and 140/90 in November 2010.  In July 2011, December 2011, February 2012, and March 2012, the Veteran's blood pressure readings were 135/87-90, 138/92, 144/87, and 145/86, respectively.

In a March 2012 written statement, the Veteran asserts that is blood pressure remained high and uncontrolled despite medication, restrictive diet, and exercise.  He further stated that he should have a higher rating for the additional risk of having to take medication (i.e., kidney damage, the toxic effects, and other side effects of the medication).

In a March 2012 written statement, the Veteran's niece stated that she helped monitor his blood pressure, which ranged from 170/100 to 190/100.  The Veteran's wife stated that the Veteran's blood pressure was always high hovering at around 170/110 despite daily medication for blood pressure.

In April 2012, the Veteran reported that his blood pressure was 156/103 and that his medication was changed to Chorthalidone.

In an undated statement from Dr. H. S. K., he stated that the Veteran had come to him for the last week to have his blood pressure checked.  His blood pressures were 170/108; 172/110; 139/100 and 139/100 for the week.  In a statement from his registered nurse C. M., she stated that the Veteran has consistently had systolic blood pressure of 150 to 170 and diastolic blood pressure of greater than 100.  The Veteran told her that he takes medication without any significant changes in blood pressure.

There is no basis to question the credibility of the statements from the Veteran, his niece, and wife, but the fact remains that their lay contentions are of far less probative than the objective medical evidence of record.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Regardless, their lay contentions would not support a higher rating as the totality of evidence of record does not reflect diastolic pressure predominantly 110 mm or more or systolic pressure predominantly 200 mm or more.

As shown by the record, the Veteran's diastolic pressure has not predominately approached 110, nor has his systolic pressure predominately approached 200.  At worst, his diastolic pressure was 110 in March 2012 (wife's lay statement and undated medical statement from Dr. H. S. K.) and at worst, his systolic pressure was 190 (niece's lay statement in March 2012).  Although he had a reading of 110 for diastolic pressure in March 2012; a one time reading does not approximate the criteria for the next higher rating as it is not his "predominate" reading during the course of the appeal, which have consistently showed diastolic pressure of less than 110.  As his blood pressure measurements have not predominately approached the criteria for a 20 percent evaluation under Diagnostic Code 7107, his claim must be denied.

Although the Veteran is competent to discuss his symptoms, Diagnostic Code 7101, essentially involves a mechanical evaluation based upon clinical test results.  The Veteran does not have the elevated blood pressure readings necessary to warrant a rating in excess of 10 percent, pursuant to Diagnostic Code 7101.  Accordingly, a rating in excess of 10 percent is denied.

A separate rating is not warranted for erectile dysfunction.  Erectile dysfunction is included as a complication of hypertension.  The record reflects the Veteran is receiving special monthly compensation for erectile dysfunction, and he does not meet any other criteria that would warrant a separate compensable rating for this disability.  38 C.F.R. § 4.115b, Codes 7520, 7521, or 7522. 

The preponderance of the evidence is against the claim and the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  There is no evidence to assign a rating in excess of 10 percent.  Since there is no basis for assigning an increased rating, there is no basis for assigning a staged rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

There is also no basis for referral for consideration of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1). The Veteran has not presented any evidence that his service-connected hypertension results in a unique disability that is not addressed by the rating criteria. Specifically, there is no evidence of frequent hospitalization or marked interference with employment that would suggest that the Veteran is not adequately compensated by the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A disability rating in excess of 10 percent for hypertension is denied.


REMAND

The Veteran has essentially asserted that his disability has worsened since his last VA examination in May 2011.  (See March 2012 Written Statement).  Specifically, he stated that "Right now my condition as worsened.  The medication has become addictive....I cannot turn without yelling out in pain...."  He requested another examination.  

The VA Office of General Counsel has held that, while a lapse of time in and of itself does not necessarily require a re-examination in rating cases, a further examination is needed in instances where the Veteran has reported a worsening in the disability since the last examination.  See VAOPGCPREC 11-95 (April 7, 1995).  Therefore, additional development is warranted.

Finally, to ensure completeness of the record, the RO should obtain all outstanding VA treatment records, if any.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. After securing any necessary release forms, with full address information, obtain all outstanding records of evaluation and/or treatment of the Veteran by VA and/or any other pertinent private medical facility. All records and/or responses received should be associated with the claims folder.  If any VA or private records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

2. Schedule the Veteran for a VA examination to ascertain the severity of his service-connected right shoulder disorder. 

The claims file, including a copy of this remand must be made available to the examiner, and the examination report should reflect that such a review was accomplished.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.

The examiner must offer specific findings as to the range of motion of the right shoulder, as well as whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the Veteran's service-connected disability.

If any of the above is observed, the examiner should specifically comment on whether the Veteran's range of motion is affected, and if possible, provide the additional loss of motion in degrees. If there is clinical evidence of pain on any motion, the examiner should indicate the point at which pain begins.  The examiner should also specifically state whether there is any abnormality of the right shoulder, including ankylosis or impairment of the humerus, clavicle or scapula.

In all conclusions, the examiner(s) must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner(s) is to specifically address in his or her conclusion the issue contained in the purpose of the examination, as noted.  

A complete rationale must be provided for all opinions rendered.  In the unlikely event that the examiner(s) cannot provide the requested opinions without resorting to speculation, this should be expressly indicated and the examiner(s) should provide a supporting rationale as to why an opinion cannot be made without resorting to speculation, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.  

3. The RO/AMC should conduct any other appropriate examination and development it deems necessary. Then readjudicate the claim of service connection.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for a response. 


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


